This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROBERT F. SARTORI,

 3          Plaintiff-Appellant,

 4 v.                                                            NO. A-1-CA-37128

 5   TOWNSEND REALTY, SECURITY
 6   ESCROW CORPORATION,
 7   PHYLLIS L. TOWNSEND,
 8   MELVIN L. TOWNSEND,
 9   MELVIN BRADLEY TOWNSEND,
10   RIC THOM,

11          Defendants-Appellees,

12 and

13 REAL ESTATE LAW ASSOCIATES
14 and PETER E. SPRINGER,

15          Defendants.

16 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
17 Shannon Murdock, District Judge

18 Robert F. Sartori
19 McIntosh, NM

20 Pro Se Appellant

21 Hatch Law Firm, LLC
 1 Jesse Clark Hatch
 2 Albuquerque, NM

 3 for Appellees Townsend Realty and Melvin Bradley Townsend

 4 Garcia Law Group, LLC
 5 Bryan Christopher Garcia
 6 Albuquerque, NM

 7 for Appellees Security Escrow Corporation and Ric Thom

 8 The Garrison Law Firm, LLC
 9 Jacob A. Garrison
10 Albuquerque, NM

11 for Appellees Phyllis L. Townsend and Melvin L. Townsend

12 Brant & Hunt, Attorneys
13 John M. Brant
14 Albuquerque, NM

15 for Defendants Real Estate Law Associates and Peter E. Springer

16                            MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}   Summary dismissal was proposed for the reasons stated in the notice of

19 proposed summary disposition. No memorandum opposing summary dismissal has

20 been filed and the time for doing so has expired.

21   {2}   DISMISSED.

22   {3}   IT IS SO ORDERED.




                                            2
1                               _______________________________
2                               MICHAEL E. VIGIL, Judge


3 WE CONCUR:



4 ___________________________________
5 STEPHEN G. FRENCH, Judge



6 _________________________________
7 EMIL J. KIEHNE, Judge




                                  3